DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 3/29/2021 has been entered. Note the finality of the previous Office Action is withdrawn. 

Election/Restrictions
Claim 19 is directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 10 and 14-16, directed to the process of using an allowable apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/31/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Voci on 4/5/2021.

The application has been amended as follows: 

In the Claims:

Replace Claim 5 with the following:
5. The apparatus of claim 19, wherein the at least one transport module comprises at least two guide walls located opposite each other, wherein a distance between the at least two guide walls can be adapted to set a width of a transport lane for the individual articles or article sets.  



Replace Claim 6 with the following:
6. The apparatus of claim 5, each of the plurality of circumferentially guided transport elements contact rear ends of the individual articles or article sets when the at least one transport module is inserted in the operating position.  


Replace Claim 7 with the following:
7. The apparatus of claim 6, wherein the at least one work module comprises a plurality of circumferentially guided folding fingers, wherein flaps belonging to packaging blanks in contact with the individual articles or article sets can be erected during movement of the individual articles or article sets.  


Replace Claim 8 with the following:
8. The apparatus of claim 7, further comprising at least one guide member wherein the at least one guide member is able to assume at least two different locations or positions that are coordinated with the change of the at least one transport module from the operating position into the waiting position or from the waiting position into the operating position.  



Replace Claim 10 with the following:
10. A method for selectively transferring at least two modules into an operating position, the method comprising:
-providing the apparatus according to Claim 19;
-removing the at least one transport module from the operating position, transferring the at least one transport module into the waiting position, and inserting the at least one work module into the operating position; and, then, 
-removing the at least one work module from the operating position, transferring the at least one work module into the further waiting position, and inserting the at least one transport module that is located in the waiting position into the operating position;
wherein, while removing or inserting the at least one transport module from the operating position:
a) a mechanical connection is maintained between the at least one transmission means and the at least one transport module, and 
b) the at least one transmission means adapts the course of the at least one circumferentially guided chain based on a change of the at least one transport module from the operating position into the waiting position and from the waiting position into the operating position; and
-providing sliding movement of the individual articles or article sets across the horizontal transport surface with the plurality of circumferentially guided transport elements coupled to the at least one transmission means.  



Replace Claim 14 with the following:
14. The method of claim 10, wherein the plurality of transport elements contact rear ends of the individual articles or article sets as the individual articles or article sets move along the horizontal transport surface when the at least one transport module is in the operating position.  


Replace Claim 15 with the following:
15. The method of claim 14, wherein the at least one work module, in the operating position, erects, by a plurality of circumferentially guided folding fingers, flaps belonging to packaging blanks in contact with the individual articles or article sets, and moving the individual articles or article sets by the plurality of circumferentially guided folding fingers while the flaps are being erected, wherein, the individual articles or article sets are at least temporarily accompanied by an individual transport element that is in contact with the rear ends of the individual articles or article sets.  

Replace Claim 16 with the following:
16. The method of claim 15, further comprising adjusting a position or location of a guide member when the at least one transport module is being transferred from the operating position into the waiting position or from the waiting position into the operating position.  

Replace Claim 19 with the following:
19. An apparatus with at least two modules being selectively transferable into an operating position for handling of individual articles or article sets, comprising: 
at least one transport module comprising a horizontal transport surface formed by at least one least one transport plate that is capable of moving individual articles or article sets on a horizontal conveying level when the at least one transport module is positioned at the operating position; 
at least one work module capable of moving individual articles or article sets when the at least one work module is positioned at the operating position and the at least one work module being able to handle packaging material with which the individual articles or article sets are in contact with during movement by the at least one work module; 
wherein the at least one transport module is configured to, independently of the at least one work module, be removed from the operating position and transferred into a waiting position, or inserted from the waiting position into the operating position, and 
wherein the at least one work module is configured to, independently of the at least one transport module, be transferred from the operating position into a further waiting position, or inserted from the further waiting position into the operating position, and 
at least one transmission means comprising at least one circumferentially guided chain, and the at least one transmission means: 
a) is mechanically coupled to the at least one transport module and interacts with the at least one transport module, when in the operating position, for moving the individual articles or article sets, and 
b) is configured to adapt a course of the at least one circumferentially guided chain based on a change of the at least one transport module from the operating position into the waiting position and from the waiting position into the operating position, 
a plurality of circumferentially guided transport elements coupled to the at least one transmission means, wherein the plurality of circumferentially guided transport elements provides sliding movement of the individual articles or article sets across the horizontal transport surface,
5wherein the waiting position, into which the at least one transport module is transferable, is positioned above the horizontal conveying level, or wherein the further waiting position, into which the at least one working module is transferable, is positioned below the horizontal conveying level.

Allowed Claims / Reasons for Allowance
Claims 5-8, 10, 14-16, and 19 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 19, none of the prior art, alone or in combination, anticipates or renders obvious the claimed invention. 
Attention can be brought to the teachings of Werner (US PGPUB 2013/0220774) which alone or in combination with the disclosure of Rabec (US Patent 8,966,864) disclose or render obvious several features of the claimed invention as outlined in the Final Rejection mailed on 3/29/2021 (see previous rejections of Claims 1-3). Note that Claim 19 includes subject matter of Claims 1-3 (which are now cancelled) which were previously rejected in view of the two references. However, as previously explained in the “Allowable Subject Matter” section of the Final Rejection (mailed 3/29/2021) with reference to previously presented Claim 4 (which is now cancelled), of which, subject matter is incorporated in the new Claim 19, neither reference discloses the at least one transport module comprises a horizontal transport surface formed by at least one transfer plate and a plurality of circumferentially guided transport elements being coupled to the at least one transmission means such that the plurality of circumferentially guided transport elements provide sliding movement of the individual articles or article sets across the horizontal transport surface of the at least one transport module as claimed. Neither reference discloses these features nor the relationships between the at least one transport module and the at least one transmission means. 
While Gossett (US PGPUB 2013/0333337) was previously relied upon for teaching a horizontal transfer plate (3; Figure 1) and a plurality of circumferentially guided transport elements (5, 6) for sliding articles across the plate (3; see Non-Final Rejection mailed 9/10/2020), incorporation of the transfer plate and circumferentially guided elements of Gossett would not have led to the invention as claimed.  
In conclusion, the feature of the plurality of circumferentially guided transport elements being coupled to the at least one transmission means such that the plurality of circumferentially guided transport elements provide sliding movement of the individual articles or article sets across the horizontal transport surface of the at least one transport module as claimed, in combination with the other claimed limitations (i.e. transferrable modules, transmission means configured to adapt a course of the chain based on a change of the at least one transport module, etc.), render the claimed invention allowable over the prior art. 
Regarding Claim 10, the claimed method includes a step of “providing the apparatus according to Claim 19” and therefore is allowable over the prior art for the same reasons as Claim 19 as the claimed method requires the structure of the apparatus of Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and/ video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        4/5/2021